Mr. Presiding Justice Fitch delivered the opinion of the court. Abstract of the Decision. 1. Landlord and tenant, § 325*—when finding as to execution of lease will not be disturbed. A finding in favor of plaintiff in a suit for rent on a written lease will not be disturbed on the ground that the evidence shows that defendant did not sign the lease, where it appears that his name was signed to the lease by his brother and that he ratified his brother’s act by taking possession of and occupying the premises and paying rent under it for several months, and it also appears that the affidavit of merits does not deny the execution of the lease. 2. Landlord and tenant, § 325*—sufficiency of evidence to show surrender of lease. In an action for rent where the defense was that there had been a surrender of the lease by agreement, a finding in favor of plaintiffs on conflicting evidence held sustained by the evidence.